office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 rfboone preno-126819-06 uilc date date to victoria m diegel wage investment customer account services third party communication none date of communication not applicable from william a jackson chief branch income_tax accounting subject katrina rita and wilma nol questions this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent this memorandum addresses certain questions relating to nols attributable to hurricanes katrina rita or wilma posed by service personnel from atlanta and austin this memorandum does not address questions that relate only to the application of sec_165 to casualty losses the questions posed refer to casualty losses without drawing any distinction between the different types of losses attributable to the various hurricanes that damaged the gulf coast in however most of the questions relate to gulf_opportunity_zone losses go_zone losses only casualty losses that meet the definition of qualified gulf_opportunity_zone casualty losses qgozcl may generate go_zone losses the portion of an nol that qualifies as a go_zone loss qualifies for a taxable_year carryback period a go_zone loss may be generated by five types of deductions one of which is a deduction for a qgozcl sec_1400n defines a qgozcl as any uncompensated loss as defined in sec_1231 of property located in the gulf_opportunity_zone go_zone preno-126819-06 if such loss is deductible under sec_165 for the taxable_year and such loss is by reason of hurricane katrina sec_1231 losses include certain losses pertaining to property used in a trade_or_business or certain losses associated with certain capital assets held for more than one year in connection with a trade_or_business or a transaction entered into for profit consequently casualty losses of property held for personal_use cannot generate a go_zone loss likewise losses of property not located in the go_zone as defined in sec_1400m or caused by hurricanes wilma or rita rather than hurricane katrina cannot generate a go_zone loss most of the nol questions submitted appeared to assume that the casualty_loss at issue constitutes a qgozcl unless stated otherwise each of our answers assumes that type of casualty_loss comments on statements by the field the loss can be taken in or correct except for certain qgozcls sec_165 allows taxpayers to elect to take certain losses attributable to disasters into account for federal_income_tax purposes for the taxable_year immediately preceding the taxable_year in which the disaster occurred losses eligible for the election generally include any loss attributable to a disaster occurring in an area subsequently determined by the president of the united_states to warrant assistance by the federal government under the robert t stafford disaster relief and emergency assistance act therefore if the casualty_loss was attributable to hurricane katrina rita or wilma and was incurred in the go_zone rita_go_zone or wilma_go_zone the taxpayer is generally entitled to make a sec_165 election with regard to the loss the sec_165 election allows the taxpayer to treat the loss as incurred in rather than however sec_1400n in conjunction with sec_1400n provides that sec_165 shall not apply to any qgozcl to the extent such loss is taken into account in determining the amount of a go_zone loss the apparent purpose of this provision is to ensure that t o the extent that a casualty_loss is included in the eligible nol and carried back as a go_zone loss the taxpayer is not eligible to also treat the loss as having occurred in the prior taxable_year under sec_165 staff of the joint_committee on taxation technical explanation of the revenue provisions of h_r the gulf_opportunity_zone act of as passed by the house of representatives and the senate pincite jcx-88-05 date it is not clear why congress decided to restrict a taxpayer’s right to make a sec_165 election for qgozcls if its purpose was to ensure that such losses could not be deducted for the prior taxable_year and also deducted for purposes of determining the amount of the current taxable_year go_zone loss making a sec_165 election causes the loss to be treated as incurred in the prior taxable_year for federal_income_tax preno-126819-06 purposes which prevents it from being taken into account in determining the amount of a go_zone loss for the current taxable_year nevertheless the restriction on making sec_165 elections for qgozcls is the law and must be applied the mechanics of applying this restriction however are far from self-evident there are at least two possible interpretations to these statutory provisions first provided that the deductions at issue are allowable in computing an nol it may be demonstrated that all of those deductions are necessary to produce the actual amount of the nol that is a reduction in any of the taxpayer’s deductions would result in a corresponding reduction in the taxpayer’s nol until eliminated likewise if a taxpayer has an nol that qualifies as a go_zone loss and also has deductions for qgozcls reducing the amount of the taxpayer’s deductions for qgozcls results in a corresponding reduction of the taxpayer’s nol until eliminated because of this a strong argument can be made that if any portion of an nol qualifies as a go_zone loss a sec_165 election cannot be made with regard to any of the taxpayer’s qgozcls this is the most straightforward reading of the statute but it can lead to harsh results if the taxpayer has a small go_zone loss but a large amount of qgozcls that would otherwise be eligible for a sec_165 election second one could interpret the restriction as only applying to the extent of the actual go_zone loss this appears to be the view taken by the joint_committee staff see page of the technical explanation taking this approach would require adopting an ordering rule to determine which deductions eligible to generate a go_zone loss are treated as offsetting gross_income and which deductions are treated as actually generating the loss under this interpretation qgozcls that offset gross_income would be eligible for the sec_165 election and those which are treated as actually generating the nol would not be eligible for the sec_165 election upon adopting an ordering rule applying the second interpretation is straightforward if all of the qgozcls are treated as offsetting gross_income the sec_165 election applies to all of the qgozcls or if all of the qgozcls are treated as generating the nol none of the qgozcls are eligible for the sec_165 election implementing the second interpretation presents complications if part of the qgozcls offset gross_income and part of them generate the nol for example a taxpayer has dollar_figure of gross_income and dollar_figure of qgozcls thus prior to any sec_165 election the taxpayer has a dollar_figure nol all of which qualifies as a go_zone loss in this instance dollar_figure of the taxpayer’s qgozcls are treated as offsetting gross_income and dollar_figure of the qgozcls are treated as generating the go_zone loss at first glance then it appears that dollar_figure of the qgozcls qualify for the sec_165 election and dollar_figure of them do not however if the taxpayer makes a sec_165 election with regard to dollar_figure of the qgozcls the deduction for those losses will be taken into account for the prior taxable_year rather than the current taxable_year this change means that the remaining dollar_figure of qgozcls no longer produce an nol which qualifies as a go_zone loss but simply offset gross_income for preno-126819-06 the current taxable_year arguably this qualifies the remaining dollar_figure of qgozcls for the sec_165 election if a sec_165 election with respect to any casualty_loss has the effect of qualifying additional qgozcls for the sec_165 election it may be demonstrated that if any of the qgozcls qualify for the sec_165 election all of the qgozcls qualify for the sec_165 election under the second interpretation the sec_1400n prohibition on making a sec_165 election applies to a taxpayer’s qgozcls only if all of the qgozcls are treated as generating the taxpayer’s nol if this is not the case the taxpayer may make a sec_165 election with regard to all of the taxpayer’s qgozcls in determining whether a taxpayer’s qgozcls generate an nol the qgocls should be treated as taken into account last in computing the nol unless there are other deductions such as allocable_interest deductions attributable to a certified equity reduction transaction that take priority over qgozcls in determining the character of the nol we believe the service should adopt the second interpretation in applying the limitations on making sec_165 elections with regard to qgozcls this interpretation avoids the harsh results that may occur under the first interpretation it does not run afoul of congress’ intent that the taxpayer not obtain the benefits of a sec_165 election and a taxable_year nol_carryback period with regard to the same loss this interpretation also harmonizes with the rule that when a taxpayer makes a sec_165 election the casualty is treated as if it actually occurred in the preceding_taxable_year see sec_165 sec_1_165-11 in other words under sec_165 a taxpayer is prohibited from treating part of its losses attributable to a disaster as occurring in the actual year of the disaster and the remainder of its losses attributable to that disaster as occurring in the preceding_taxable_year if taken in the loss may not generate a go_zone loss however it may generate an nol that qualifies for a taxable_year carryback period under sec_172 correct sec_1400n which defines and addresses the application of go_zone losses is effective for losses arising in taxable years ending on or after date therefore a taxpayer may not incur a go_zone loss for calendar_year for individual taxpayers sec_172 in conjunction with sec_172 provides a taxable_year carryback period for the portion of any nol generated by deductions for losses of property arising from fire storm shipwreck or other_casualty or from theft pursuant to sec_1400n a qgozcl must be attributable to hurricane katrina a major storm therefore if a taxpayer elects under sec_165 to treat a qgozcl incurred in as if incurred in to the extent that loss generates an nol the nol will qualify for a taxable_year carryback period under sec_172 preno-126819-06 if the loss is claimed in the taxpayer can elect to treat it as a go_zone loss and carry it back years rather than an eligible_loss with a 3-year carryback not exactly sec_1400n provides for a taxable_year carryback period for a go_zone loss sec_1400n prevents the loss from being taken into account in determining how much of an nol qualifies for the taxable_year carryback period sec_1400n and removes the percent of amti limitation on the allowance of such losses in computing amti sec_1400n sec_1400n provides in part that rules similar to those in sec_172 shall apply with respect to a go_zone loss this raises the question of whether an election made pursuant to sec_1400n prevents the application of all of the provisions of sec_1400n or simply waives the taxable_year carryback period provided for by sec_1400n sec_172 provides that a taxpayer may elect to have the carryback period for a farming_loss determined without regard to sec_172 sec_172 provides for a taxable_year carryback period for the portion of an nol that qualifies as a farming_loss there is very little legislative_history on the go_zone loss waiver the staff of the joint_committee print simply indicates that an election may be made to waive the taxable_year carryback period see page of the technical explanation finally we note that with regard to an analogous provision the taxable_year carryback period for nols incurred in taxable years ending in or the waiver statute only provides for the waiver of the taxable_year carryback period the waiver does not affect the exemption of the deduction of such losses from the percent of amti limitation see sec_172 sec_172 and sec_56 because the cross-referenced statute sec_172 only deals with the waiver of the carryback period because the joint_committee print only specifically talks about the waiver of the taxable_year carryback period and because of how the analogous provisions relating to the special rules for and nols apply we believe that the election provided by sec_1400n only results in the waiver of the taxable_year carryback period for go_zone losses the election does not otherwise change the character of or alter the tax treatment of the loss consequently even if the election is made the amount of the go_zone loss determined for amt purposes will still be exempt from the percent of amti deduction limitation the go_zone loss will also continue to be subject_to sec_1400n making it ineligible for the taxable_year carryback period provided for by sec_172 therefore if a taxpayer waives the taxable_year carryback period with regard to a go_zone loss that loss is carried back under the normal taxable_year carryback rule_of sec_172 question sec_1 a do the extended due dates also extend the date for filing the election to forgo the carryback period preno-126819-06 yes sec_172 provides that an election to waive the taxable_year carryback period for a farming_loss shall be made in such manner as may be prescribed by the secretary_of_the_treasury and shall be made by the due_date including extensions of time for filing the taxpayer’s return for the taxable_year of the nol sec_1400n provides in part that rules similar to those in sec_172 shall apply with respect to a go_zone loss likewise the sec_172 election to waive all of the carryback periods with regard to an nol must be made by the extended due_date of the return sec_7508a authorizes the irs to postpone deadlines for certain time-sensitive acts including the filing of federal_income_tax returns for up to one year for taxpayers the irs determines are affected by a presidentially_declared_disaster if a taxpayer qualifies for an extended federal_income_tax return filing due_date for a taxable_year pursuant to sec_7508a the taxpayer may also make a timely election to waive carryback periods for any nol incurred in that taxable_year by the extended due_date b what can we accept for a valid election is a chart just showing the amount to go forward acceptable no each of the statutory provisions providing for the waiver of any carryback period pertaining to any portion of an nol requires that the election be made in the manner specified by the secretary_of_the_treasury to date the only regulations that have been issued that address the waiver of nol_carryback periods pertain to the sec_172 election to waive all of the carryback periods pertaining to an nol an election that traces it origins to the tax reform act of with regard to that election sec_301_9100-12t provides unless otherwise provided in the return or in a form accompanying a return for the taxable_year the elections described shall be made by a statement attached to the return or amended_return for the taxable_year the statement required when making an election pursuant to this section shall indicate the section under which the election is being made and shall set forth information to identify the election the period for which it applies and the taxpayer's basis or entitlement for making the election the case law dealing with elections to waive nol_carryback periods generally address what it is required pursuant to sec_172 to waive all of the carryback periods with regard to an nol1 to date no case has addressed the requirements to waive one of the special nol_carryback periods such as that pertaining to a go_zone loss nevertheless the principles established in the sec_172 waiver cases also apply to elections to waive special nol_carryback periods some of the cases address the issue of whether a taxpayer may make a split election with regard to a regular_tax nol and an amt nol those cases are not relevant to this issue preno-126819-06 a sec_172 election to waive all of the carryback periods with respect to an nol must be unequivocal and unambiguous 43_f3d_172 5th cir in the absence of a line item or check off block on a tax form to indicate waiver of the carryback period this intent is communicated by an express and unambiguous written_statement from the taxpayer indicating that the taxpayer is foregoing the carryback period a taxpayer’s method of reporting an nol on the taxpayer’s tax returns does not constitute a binding election with regard to that nol in garland v commissioner t c memo the taxpayers noted nol carryovers on their schedule c forms for various taxable years but did not file any timely statements electing to forego the carryback period with regard to such nols under these circumstances no valid election to forego the carryback periods was made showing the amount of an nol_carryover on a chart even if the chart is attached to a timely filed return for the taxable_year the nol is incurred does not constitute a valid sec_172 election to forego all of the carryback periods with regard to that nol simply showing the amount of nol_carryover on a chart does not even allow a reader of the chart to infer that the taxpayer might desire to waive the carryback period the carryover may be attributable to the fact that there is no modified_taxable_income in the carryback years available to absorb any portion of the nol cf 783_f2d_1201 5th cir including the amount of an nol_carryover on a minimum_tax form failed to indicate why the nol was being carried over a taxpayer might include a very detailed nol absorption chart with the tax_return for the taxable_year of the nol such a chart typically shows both the modified_taxable_income for all of the potential carryback years as well as the identity and amount of any nols absorbed in those years if the chart showed unabsorbed modified_taxable_income in taxable years to which the nol could be carried back without any of the nol being absorbed in those years this would at least justify speculation that the taxpayer planned to carry the nol only forward and not back nevertheless such a chart would not constitute an express statement binding the taxpayer to a course of action even if the taxpayer subsequently only carried the nol forward this action would not qualify as an election a taxpayer’s treatment of an nol does not constitute an election with regard to that nol likewise if a taxpayer only carries an nol back taxable years when that nol is eligible for a taxable_year carryback and shows this carryback on a schedule attached to a timely filed return for the taxable_year the nol is incurred the taxpayer’s actions do not constitute a waiver of the taxable_year carryback period the taxpayer’s actions are just an erroneous treatment of the nol to waive an nol_carryback period a taxpayer must do so expressly if the loss is claimed on the return does the tp have the choice to carry it back years eligible_loss or years go_zone loss preno-126819-06 see the above discussion under comments on statements by the field item number a go_zone loss does not qualify as an eligible_loss if a taxpayer elects to waive the taxable_year carryback period for a go_zone loss the taxpayer may only carry the loss back taxable years under the normal carryback rule how are we to determine what the tp is electing to do as far as actual nol carrybacks do they have to specifically say i am electing or is the filing of the correct form with a or year carryback sufficient see the above discussion under comments on statements by the field item number a go_zone loss does not qualify as an eligible_loss if the taxpayer does not timely elect to waive the taxable_year carryback period for a go_zone loss the taxpayer must first carry the loss back to the 5th preceding_taxable_year if the taxpayer files a timely election to waive the taxable_year carryback period but does not elect to waive all of the carryback periods the taxpayer must carry the loss back under the normal taxable_year carryback rule
